Citation Nr: 0911940	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1966 to 
November 1967, from August 1973 to August 1977, and from 
October 1978 to December 1992.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

In a February 2007 decision, the Board denied entitlement to 
restoration of a 100 percent disability rating for status 
post radical prostatectomy for prostate cancer.  The Board 
remanded the remaining issues on appeal - entitlement to 
service connection for a back disability and entitlement to a 
total rating based on individual unemployability due to 
service-connected disabilities.  A review of the record shows 
that the RO has complied with all remand instructions.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  A chronic back disability was not clinically evident 
during the appellant's active service or for many years 
thereafter and the most probative evidence of record 
indicates that the appellant's current back disability is not 
causally related to his active service, any incident therein, 
or any service-connected disability.

2.  Service connection is currently in effect for 
adenocarcinoma of the prostate, status post radical 
prostatectomy with loss of a creative organ, rated as 40 
percent disabling; status post left knee arthroscopy and 
medial meniscectomy, with residual arthritis, rated as 10 
percent disabling; status post right knee arthroscopy and 
medial meniscectomy, with residual arthritis, rated as 10 
percent disabling; left knee instability, rated as 10 percent 
disabling; and right knee instability, rated as 10 percent 
disabling.  The appellant's combined disability rating is 60 
percent.

3.  The appellant's service-connected disabilities are not 
shown to render him unable to secure or follow a 
substantially gainful occupation.  


CONCLUSION OF LAW

1.  A back disability was not incurred in active service, may 
not be presumed to have been incurred in service, and is not 
causally related to or aggravated by any service-connected 
disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a)(1) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) 
(2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In this case, in a March 2007 letter, the RO advised the 
appellant of the information and evidence necessary to 
substantiate a claim for service connection, as well as the 
additional elements imposed by the Court in Dingess.  The RO 
then reconsidered the appellant's claim in an October 2008 
Supplemental Statement of the Case.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).  

While the March 2007 letter did not expressly notify the 
appellant of the elements necessary to substantiate a claim 
for a total rating based on individual unemployability, he 
has not been prejudiced by such deficiency.  The evidence of 
record shows that over the course of this appeal, he and his 
representative have been provided numerous procedural 
documents (e.g., rating decisions, a Statement of the Case, 
Supplemental Statements of the Case, and a Board remand 
setting forth the applicable law, summarizing the evidence, 
and discussing VA's reasons for denying the claim.  The 
appellant has also expressed an active understanding of the 
principles involved, inasmuch as he has gathered evidence to 
support the claim and has advanced supportive argument as 
well.  Under the circumstances, it is the Board's conclusion 
that any defects in notice with respect to the 
unemployability claim have been cured by the appellant's 
actual and/or constructive knowledge of the information and 
evidence necessary to substantiate his claim.  See e.g. 
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) 
(noting that the purpose of the VCAA notice requirement is 
not frustrated if, for example, the claimant has actual 
knowledge of what is needed or a reasonable person could be 
expected to understand what is needed).  The fundamental 
fairness of the adjudication has not been affected, and no 
further corrective action is necessary.  Neither the 
appellant nor his representative has argued otherwise.

Duty to Assist

Under the VCAA, VA also has a duty to assist a claimant in 
the development of a claim.  This includes assisting the 
claimant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2008).

In this case, the appellant's service treatment records are 
on file, as are post-service VA and private clinical records 
identified or submitted by the appellant.  Despite being 
given the opportunity to do so, the appellant has neither 
submitted nor identified any additional post-service VA or 
private clinical records pertaining to his claim and none is 
evident from a review of the record.  38 U.S.C.A. § 5103A(c) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2008).  The 
appellant has also been afforded a VA medical examination in 
connection with his claims.  The Board finds that the report 
of this examination provides the necessary medical opinions.  
38 C.F.R. § 3.159(c)(4).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the appellant.  A remand for additional notification or 
development would only result in unnecessarily delaying this 
matter with no benefit flowing to the appellant.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Thus, no further 
notification or development action is necessary on the issues 
now being decided.  Neither the appellant nor his 
representative has argued otherwise.  




Entitlement to service connection for a back disability

Background

The appellant's service treatment records show that in 
December 1973, he was seen for back pain after heavy lifting.  
The assessment was mechanical low back pain.  

In August 1981, the appellant again sought treatment for back 
pain which he indicated had been present since moving a wall 
locker earlier that day.  He reported a history of an injury 
to L4 in 1974.  X-ray studies showed no evidence of any 
fracture, dislocation, or bony abnormality.  The assessment 
was lumbosacral spasm.  

The subsequent service medical records are negative for 
complaints or abnormalities pertaining to the back.  In fact, 
at a periodic physical examination in October 1981, the 
appellant's spine was normal on clinical evaluation and he 
denied a history of recurrent back pain.  

Similarly, at his August 1992 military retirement medical 
examination, no pertinent abnormalities pertaining to the 
back were noted on clinical evaluation.  On a report of 
medical history, the appellant again denied a history of 
recurrent back pain.  

In January 1992, shortly after his military retirement, the 
appellant submitted an application for VA compensation 
benefits, seeking service connection for several 
disabilities.  His application, however, is negative for any 
mention of a back disability, as is medical evidence received 
in support of that claim, including VA medical examination 
reports dated in March 1993 and May 1996.  

In June 2000, the appellant submitted a claim of service 
connection for several additional disabilities, including 
arthritis of the low back.  

Medical records assembled in connection with the claim 
include private clinical records showing that in January 
1995, the appellant was seen for cervical and lumbar pain 
secondary to a motor vehicle accident.  The assessments 
included lumbar strain secondary to motor vehicle accident.  
In October 1995, the appellant again complained of low back 
pain, which he believed was due to his accident because he 
had never had a problem before the accident.  

Additional private clinical records show that in June 1998, 
the appellant fell approximately eight feet from a ladder, 
landing on his left side and back.  He developed shooting 
pain down his leg.  The assessment was left sided back 
contusion.  In November 1998, the appellant underwent 
electromyography (EMG)/nerve conduction velocity (NCV) 
testing.  The results were relatively unremarkable.  

In May 2000, the appellant complained of right hip pain 
radiating down the side of the leg.  X-ray studies were 
normal.  In August 2000, the appellant sought treatment for 
low back strain.  Subsequent records show that the appellant 
underwent orthopedic evaluation in connection with his 
complaints.  X-ray studies of the lumbar spine showed very 
mild degenerative changes.  

VA clinical records show that in October 2001, the appellant 
was seen in connection with his complaints of right hip pain 
radiating to the leg and thigh.  It was noted that the pain 
had been present since a fall from a roof in 1998.  In 
December 2001, MRI testing showed desiccation of the L4-5 and 
S5-S1 discs, with disc bulges at T11-12, L4-5, and L5-S1.  
Another MRI in November 2003 showed mild disc protrusion and 
annular tear at L4-5, but no canal or neuroforaminal 
stenosis.  Subsequent VA clinical records dated to September 
2008 show that the appellant continued to receive treatment 
for numerous disabilities, including lumbar disc disease and 
low back pain with arthritic changes.  

In September 2008, the appellant underwent VA medical 
examination.  After examining the appellant and reviewing his 
claims folder in detail, the examiner diagnosed the appellant 
as having degenerative joint disease of the lumbar spine.  
She concluded that the appellant's low back disability was 
not causally related to his active service, any incident 
therein, or his service-connected knee disabilities.  In 
providing her opinion, the examiner acknowledged that the 
appellant had sustained low back strain during service and 
was treated for low back pain.  However, she noted that the 
record documented that such injuries had resolved, given the 
normal findings at service separation as well as the post-
service medical record showing that the appellant had denied 
back pain until 1995, when he was injured in an automobile 
accident, and 1998, when he was again injured in a fall.  The 
examiner further noted that although the appellant had been 
treated for service-connected knee problems, his gait was 
normal so his knees should not be aggravating his back.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310 (2006) and as amended; see also Allen v. 
Brown, 7 Vet. App. 439 (1995).

VA amended its regulation pertaining to secondary service 
connection, effective from October 10, 2006.  See Claims 
Based on Aggravation of a Nonservice-Connected Disability, 71 
Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 
3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board will consider his 
appeal under the law in effect prior to October 10, 2006.  
See e.g. Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The appellant seeks service connection for a back disability.  
He contends that his current back disability was incurred 
during service, as evidenced by service treatment records 
documenting treatment for low back pain following lifting 
injuries.  

The appellant's service treatment records do indeed document 
episodes of treatment for low back pain following lifting 
injuries.  As noted, however, that an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury.

In this case, there is no clinical evidence that the 
appellant's in-service injuries resulted in chronic 
disability of the back.  Again, service medical records 
subsequent to the injuries are negative for complaints or 
findings of chronic back pain following the injuries.  
Indeed, at an October 1981 periodic physical examination and 
again at his August 1992 military retirement medical 
examination, the appellant's spine was normal and no 
pertinent abnormalities pertaining to the back were 
identified.  Moreover, on a report of medical history, the 
appellant denied a history of recurrent back pain.  

Here, the Board notes that the appellant has indicated that 
he may have denied a history of recurrent low back pain 
because "soldiers were told 'mission first' so one learned 
to work through the pain or take pills to help alleviate the 
pain."  See March 2007 statement.  The Board finds, however, 
that the contemporaneous records are entitled to more 
probative weight than the recollections of the appellant of 
events which occurred decades previously.  In any event, the 
Board observes that any concern for completing a military 
mission would have not been at issue at the appellant's 
military retirement medical examination, at which point he 
also denied a history of recurrent back pain.  

The Board further notes that the post-service treatment 
records are similarly negative for complaints or findings of 
a back disability for approximately two years after service.  
In fact, the first post-service evidence of a complaint of 
back pain is not until 1995, more than two years after 
service separation, when the appellant's complaints were 
attributed to a motor vehicle accident.  There was no 
reference to an in-service back injury at that time.  Indeed, 
the appellant denied having had back troubles prior to the 
accident.  Based on the foregoing evidence, the Board finds 
that it cannot be said that a chronic back disability was 
present in service or within the first post-service year.  

Although the probative record in this case does not show that 
a chronic back disability was present in service or within 
the first post-service year, as set forth above, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Thus, if there is a causal 
connection between the current conditions and service, 
service connection may be established.  Godfrey v. Derwinski, 
2 Vet. App. 354 (1992).

The Board has therefore carefully reviewed the record for 
evidence showing that the appellant's current back disability 
is the result of injuries he sustained during his active 
service, or some other incident therein.  In this case, 
however, the record on appeal contains no indication that the 
appellant's current low back disability is causally related 
to his active service or any incident therein.  Similarly, 
the record contains no indication that the appellant's back 
disability is causally related to or aggravated by any of his 
service-connected disabilities, including right and left knee 
disabilities.  38 C.F.R. § 3.310(a).

In fact, in September 2008, a VA examiner examined the 
appellant and reviewed the medical records in detail and 
affirmatively concluded the appellant's current back 
disability was not causally related to his active service or 
any incident therein, nor is it causally related to or 
aggravated by his service-connected knee disabilities.  

The Board finds that the September 2008 VA medical opinion is 
persuasive and assigns it great probative weight.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) 
(setting forth "important, guiding factors to be used by the 
Board in evaluating the probative value of medical opinion 
evidence.").  In that regard, the opinion was rendered by an 
individual who clearly has the expertise to opine on the 
matter at issue in this case.  In addition, the VA physician 
addressed the appellant's contentions, and based her opinion 
on a review of the appellant's claims folder, and provided a 
detailed rationale for her conclusions.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999).  The VA physician also made 
specific reference to the pertinent evidence in the claims 
folder, including the service medical records.

The Board also notes that there is no other medical evidence 
of record which contradicts this opinion.  The Board has 
considered the appellant's assertions to the effect that his 
current back disability was incurred in service as a result 
of back injuries therein.  However, as the record does not 
establish that he possesses a recognized degree of medical 
knowledge, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the etiology of his 
back disability.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, lacking any probative evidence of a back 
disability in service or within the first post-service year, 
and lacking probative evidence of a link between such 
disabilities and the appellant's active service, any incident 
therein, or any service-connected disability, the Board finds 
that service connection is not warranted.  For these reasons, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities

Applicable Law

Disability ratings are based, as far as practicable, on the 
average impairment of earning capacity attributable to 
specific injuries or diseases.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1 (2008).  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  

However, a total disability rating may be assigned, where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disability; provided that, in pertinent 
part, if there is only one such disability, the disability 
shall be rated at 60 percent or more, and that, if there are 
two or more disabilities, there shall be at least one 
disability rated 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a) 
(2008).  

Where these percentage requirements are not met, entitlement 
on an extraschedular basis may be considered when the veteran 
is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities.  See 
38 C.F.R. §§ 3.321(b), 4.16(b) (2008).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2008).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age or intercurrent disability.  38 C.F.R. §§ 
3.341, 4.19 (2008).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2008).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether a veteran is 
capable of performing the physical and mental acts required 
by employment, not whether a veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

Analysis

The appellant seeks a total rating based on individual 
unemployability due to service-connected disabilities.  He 
argues that he is unable to work due to his service-connected 
disabilities.  

As set forth above, service connection is currently in effect 
for adenocarcinoma of the prostate, status post radical 
prostatectomy with loss of a creative organ, rated as 40 
percent disabling; status post left knee arthroscopy and 
medial meniscectomy, with residual arthritis, rated as 10 
percent disabling; status post right knee arthroscopy and 
medial meniscectomy, with residual arthritis, rated as 10 
percent disabling; left knee instability, rated as 10 percent 
disabling; and right knee instability, rated as 10 percent 
disabling.  The appellant's combined disability rating is 60 
percent.

Because the appellant does not have a single service-
connected disability ratable at 60 percent or more, nor is 
his combined disability rating 70 percent or more, he does 
not meet the threshold requirements for consideration of a 
total rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a).  

In cases such as this, where these percentage requirements 
are not met, entitlement on an extraschedular basis may be 
considered.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2008).  
Essentially, the central inquiry is "whether the veteran's 
service-connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment cause by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2008);

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor which takes this case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The record in this case shows that the appellant has two 
associates degrees in business administration and human 
services.  From October 1979 to December 1992, he served as a 
personnel management supervisor in the Army.  Following his 
separation from service, the appellant served as a manager of 
an amusement park and as a supervisor of disabled workers 
performing custodial duties.  He indicated that he last 
worked in November 2000 on a part time basis, approximately 
30 hours per week.  

In a January 2002 statement, the appellant argued that 
although he had two associates degrees, he was unable to find 
meaningful employment without commuting at least 50 miles one 
way, which would not be cost effective for him.  Other than 
his military skills, the appellant claimed that he only had 
carpentry skills.  However, he indicated that he did not feel 
able to handle the heavy lifting and prolonged standing which 
such a job would demand.  

In support of his claim for a total rating based on 
individual unemployability, the appellant has submitted a 
July 2004 letter from his VA primary care provider who 
indicated that the appellant had been given lifting and 
standing restrictions by his orthopedic specialist and 
primary care provider.  These restrictions included a maximum 
of 5 hours a day of lifting no more than 40 pounds.  She 
indicated that the medical conditions related to these 
restrictions involved service-connected residuals of prostate 
cancer as well as low back pain with arthritic changes.  The 
primary care provider indicated that the appellant had been 
unable to obtain employment despite actively applying.

The Board notes that this letter is consistent with the 
medical evidence of record, which shows that the appellant 
has been under treatment for numerous disabilities, including 
coronary artery disease, cardiomyopathy, a psychiatric 
disorder, residuals of prostate cancer, and several 
orthopedic disabilities, including a back disability, 
osteoarthritis of the knees, and bursitis of right the hip.  

While the appellant is under treatment for numerous 
disabilities and has been given some work restrictions, the 
Board is unable to consider the impairment caused by 
nonservice-connected disabilities, including his low back 
disability.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2008).  
While his service-connected disabilities clearly are 
productive of some industrial impairment, the record on 
appeal contains no indication that the appellant's service-
connected disabilities, in and of themselves, render him 
unable to secure or follow a substantially gainful 
occupation.  In fact, in September 2008, the appellant 
underwent VA medical examination.  After examining the 
appellant and reviewing his claims folder in detail, the 
examiner indicated that although the appellant had work 
limitations, he was able to perform substantially gainful 
employment in his chosen profession.  

The Board has considered the appellant's statements to the 
effect that he has had difficulty finding meaningful 
employment near his home.  While sympathetic and cognizant of 
the current difficult economic climate, the Board notes that 
the sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the appellant is capable of performing the physical 
and mental acts required by employment.  In this case, the 
medical evidence indicates that he is capable of such 
employment and there is no indication of any special factors 
surrounding his service-connected disabilities.  

In summary, the Board finds that the objective medical 
evidence of record does not indicate that the appellant's 
service-connected disabilities in and of themselves would 
compromise him to such that he would be unable to follow 
substantially gainful employment.  Although the Board has 
considered the appellant's statements concerning the impact 
of his service-connected disabilities, his self-assessment is 
outweighed by the objective medical evidence of record.  

For the reasons stated, the Board has concluded that the 
appellant's claim for a total rating based on individual 
unemployability due to service-connected disabilities does 
not warrant referral to the Director of the VA Compensation 
and Pension Service for extra-schedular consideration.  The 
appellant's claim is accordingly denied.




ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


